Appellant's Motion For An Extension Of Time To File An Appeal having been received and considered by the Chief Justice, the Court finds:
1. The final Order in question was entered by the Chinle District Court on August 29, I978.
2. Appellant did not file his Motion to Correct Error, required by Rule 5(d), Rules of Appellate Procedure, until November 20, I978.
3. The Motion to Correct Error was denied on January I7, I979 by the Chinle District Court.
4. Rule 2(c), Rules of Appellate Procedure requires that an appeal be filed within thirty (30) calendar days of the date of the final Order or Judgment.
*31Dated this 25th day of January, 1979.
5. Rule 2(c), Rules of Appellate Procedure provide that no extension of time within which a party may appeal may be granted.
6. The final judgment of the Chinle District Court was the judgment entered August 29, 1978. Appellant had thirty (30) days from that date to file an appeal. Rule 5(d) of the Rules of Appellate Procedure requires a District Judge to rule within five (5) days on a Motion To Correct Error. Therefore, Appellant had sufficient time in which to pursue a post-judgment motion and to file an appeal.
7. The Order Denying the Motion to Correct Error is not the appealable Order in this matter.
8. The appellant has not timely filed any appeal.
THEREFORE, the Motion for an Extension of Time to File an appeal is DENIED. The above-entitled matter is not appealable as the time alloted for appeal has elapsed.
Marie F. Neswood
Acting Chief Justice of the Navajo Nation